Case 2:21-cr-00413-BRM Document 50 Filed 05/19/21 Page 1 of 2 PagelD: 59

RECEIVED
2070R00767 / MEG
MAY 19 2021
UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY AT 8:30 ALO CLEA
UNITED STATES OF AMERICA : Crim. No. 21- 413¢ Ber )
v. : 18 U.S.C. § 231(a)(3)

KADEEM A. DOCKERY

INFORMATION
The defendant having waived in open court prosecution by indictment,
the Acting United States Attorney for the District of New Jersey charges:

(Attempting to Obstruct, Impede, or Interfere with
Law Enforcement Officers During a Civil Disorder)

On or about May 31, 2020, in Mercer County, in the District of New

Jersey, and elsewhere, the defendant,

KADEEM A. DOCKERY,
did knowingly and intentionally attempt to commit an act to obstruct, impede,
or interfere with law enforcement officers lawfully engaged in the lawful
performance of their official duties incident to and during the commission of a
civil disorder, which obstructed, delayed, or adversely affected commerce or the
movement of any article or commodity in commerce.

In violation of Title 18, United States Code, Section 231(a}(3}.

Sikh Ar.
s

RACHAEL A. HONIG
Acting United States At
Case 2:21-cr-00413-BRM Document 50 Filed 05/19/21 Page 2 of 2 PagelD: 60

 

AISUAL MAN ‘NOINAAL
SAUNAOLLY SALVLS GALINO LINVISISSY
AGNVA “A YAAINVXATY
NVIAVdSV) ‘S' ATIGHOIN

 

 

AGSHIL MAN ‘MAVMGAN
AYNYOLLY SALVIS' C4LIN() ONILOY
SINOH °V TAVHOVA

(e)(e)Tez $ ‘O'S'N SI
YO NOLLVINMOANI

 

AWXAAOO *V Wadava

"A

VOITAANV AO SGLVLS GHLINN

 

AGSAGT’ MAN JO LOMLSId
LHNOD LOMALSId SALVLS ALIN

 

 

 

 

 

“43-1% ‘AaaWNN ASVO
